Title: To George Washington from Lieutenant William Scudder, 13 June 1779
From: Scudder, William
To: Washington, George


        
          Dear Genl
          Albany [N.Y.] 13th June 1779
        
        I Wrote Genl Clinton a few Days after the New Arangement of Coln. Van Schaick’s Regt, from Fort Schuyler, that I was Superceded by Lieutenant Abraham Hardenbergh, the letter was by some means intercepted, which I did not know of till yesterday, by mentioning to the Genl relating My rank, who inform’d Me He feard it was too late, but advis’d Me to write to the Board of War imediately—In the Year 1776 I reciv’d an appointment for an Ensign & recruited Sixty four Men, Mister Hardenbergh was appointed to replace an Ensign who left us about two months after, I have ever taken rank of him & am plac’d so on the State Rank Roll. It is impossible for Me to serve My Country by being Superceded, which otherwise I would do with the Greatest Cheerfulness, was last Summer with Major Ledgard in the light Infantry in both Detachments & at the same time lost My rank Your Excellency & the Board of War Considering Me if not to late will much Oblige Your faithful & Obedient Sert
        
          W: Scudder Lieut: in 1s. N. York Regt
        
        
          I have not wrote to the Board of War by thinking it most proper to write Your Excellency.
        
      